JIMMIE LEWIS, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 536, 2006
Supreme Court of Delaware.
Submitted: November 1, 2006.
Decided: December 12, 2006.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice
This 12th day of December 2006, upon consideration of the appellant's untimely notice of appeal,[1] the notice to show cause issued by the Clerk, the appellant's response thereto, and the appellee's reply, it appears that the appellant's failure to timely file his notice of appeal is not attributable to court-related personnel.[2] Accordingly, this Court does not have jurisdiction to hear this untimely appeal.
NOW, THEREFORE, IT IS ORDERED that, pursuant to Supreme Court Rules 6 and 29(b), the within appeal is DISMISSED.
NOTES
[1]  The appellant filed his appeal from the Superior Court's August 29, 2006 order on October 2, 2006, 4 days late. Supr. Ct. R. 6.
[2]  Bey v. State, 402 A.2d 362, 363 (Del. 1979). The appellant's October 10, 2006 and October 18, 2006 responses to the notice to show cause appear to attribute his late filing to the actions of prison administrators rather than court-related personnel.